                       1       MONTGOMERY PAEK, ESQ., Bar # 10176
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email: mpaek@littler.com
                               Email: kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       WILLIAMS-SONOMA DIRECT, INC.

                       8
                                                               UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               KIMBERLY WILSON,
                    12
                                                  Plaintiff,                     Case No. 2:19-cv-00395-JCM-CWH
                    13
                               vs.                                               STIPULATION FOR EXTENSION OF
                    14                                                           TIME FOR DEFENDANT TO FILE
                               WILLIAMS-SONOMA DIRECT, INC., a                   RESPONSIVE PLEADING
                    15         foreign corporation; AND DOES 1-50,
                               inclusive,                                        (FIRST REQUEST)
                    16
                                                  Defendant.
                    17

                    18
                                      Pursuant to LR 6-1 and LR II 7-1, Plaintiff, KIMBERLY WILSON and Defendant
                    19
                               WILLIAMS-SONOMA DIRECT, INC., by and through their respective attorneys of record, hereby
                    20
                               stipulate and agree that Defendant has three (3) weeks to file its responsive pleading to Plaintiff’s
                    21
                               Complaint (ECF No. 1), which Complaint was filed on March 6, 2019 and served on March 8, 2019.
                    22
                               The parties make this request due to Defendant’s counsel’s recent retention, out-of-office schedule
                    23
                               over the next two weeks, and firm trial setting for April 1, 2019.
                    24
                                      If the requested extension is granted, Defendant will file its response to Plaintiff’s Complaint
                    25
                               on Friday, April 19, 2019.
                    26
                               ///
                    27
                               ///
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1              This is the first request for an extension of time to file a responsive pleading made by the

                       2       parties and the parties make this request in good faith and not for the purpose of delay.

                       3              IT IS SO STIPULATED.

                       4
                               Dated: March 21, 2019                              Dated: March 21, 2019
                       5
                               Respectfully submitted,                            Respectfully submitted,
                       6

                       7
                               /s/ Theresa M. Santos, Esq.______________          /s/ Z. Kathryn Branson, Esq._______
                       8       DANIEL R. WATKINS, ESQ.                            MONTGOMERY PAEK, ESQ.
                               THERESA M. SANTOS, ESQ.                            Z. KATHRYN BRANSON, ESQ.
                       9       WATKINS & LETOFSKY, LLP                            Littler Mendelson, P.C.
                    10
                               Attorney for Plaintiff                             Attorneys for Defendant
                    11         KIMBERLY WILSON                                    WILLIAMS-SONOMA DIRECT, INC.

                    12

                    13
                                                                             IT IS SO ORDERED.
                    14                                                                              March
                                                                                         26 day of ____________,
                                                                             Dated this ____                     2019.
                    15

                    16                                                       _____________________________________
                    17                                                       UNITED STATES DISTRICT COURT JUDGE

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
